DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 8-15 in the reply filed on September 2, 2022 is acknowledged. Claims 1-7 and 16-21 are withdrawn.
				         Prior Art
Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, 2016 p. 161-66 (“TAGUCHI”)
US2020/0168908 to Kim et al. (“KIM”)
US2012/0088151 to Yamazaki et al. (“YAMAZAKI”)
Claim Rejections - 35 USC § 112
Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the layered rock-salt crystal structure in the third region" (emphasis added). There is insufficient antecedent basis for this limitation in the claim. Instead, line 11 of the claim recites “the third region comprises a rock-salt crystal structure.” Clarification of the claim language is respectfully required. 
For purposes of examination, line 15 of Claim 8 is interpreted to require a rock-salt crystal structure in the third region, consistent with line 11 of Claim 8.
Claims 9-15 depend from indefinite Claim 8 and are thus similarly indefinite for failure to remedy the 112(b) deficiencies of Claim 8.
Claims 9 and 10 each recite “the region” rendering the claims indefinite because it is not clear if “the region” refers to the claimed first region, second region, third region, or fourth region, some other previously unrecited region, or all of the first, second, third, and fourth regions.
Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 9 and 10 further specify the manner in which the claimed structure may be observed and characterized, such as by XPS analysis and EDX analysis (with respect to Claim 9). The limitations of Claims 9 and 10 fail to further limit the claimed structure because no further structure or function is imparted to the claim, and instead, the claims merely specify the manner in which the claimed structure may be observed which is inherent to the structure already recited. The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of TAGUCHI and YAMAZAKI.

	Regarding Claim 8, KIM discloses a lithium-ion secondary battery (abstract) comprising: a positive electrode comprising a positive electrode active material (abstract, ¶15-36 embodiments 1 through 13), wherein the positive electrode active material comprises a first region (abstract, ¶55 core comprising lithium metal oxide), a second region (gradient concentration region between inner core and outermost surface, ¶55 and Figures 1-2), a third region (outermost region of surface layer including F and Al as shown by Figures 1-2), wherein the first region comprises a composite oxide containing lithium and a first transition metal (¶15 lithium metal oxide core comprise Ni, Mn, and Co), wherein the second region comprises lithium, aluminum, oxygen, and a second transition metal (the gradient region illustrated by Figures 1 and 2 comprises Li, Al, along with the Ni, Mn, and Co similarly to the inner core), wherein the third region comprises magnesium and oxygen (¶19 discloses the surface layer further comprises MgO), wherein the first region and the second region each comprise a layered rock-salt crystal structure (abstract, core having layered crystal structure along with the transition before the surface layer ¶29), wherein the first transition metal is one or more selected from cobalt, manganese, and nickel (as discussed above, see also ¶15), wherein the positive electrode active material comprises a region where a part of the third region overlaps with a part of the second region (Figure 1 and Figure 2 illustrate an outer surface region which may be reasonably interpreted to overlap with the second region of gradient concentration between the outer surface and the inner core).
	KIM is silent with respect to a fourth region, wherein the fourth region is a covering film comprising carbon, and wherein the fourth region is in contact with at least a part of the third region, the fourth region being on a surface side as required by Claim 8.
	YAMAZAKI discloses a positive electrode active material core particle comprising lithium metal oxide (abstract, ¶38-41 such as LiCoO2), and a covering layer comprising graphene used to cover the core to improve charge-discharge rate (¶12) by increasing conductivity (¶13) of the cathode active material.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify KIM to comprise a graphene covering layer over the active material particle of KIM, resulting in the claimed structure including a fourth region comprising carbon and in contact with at least a part of the third region as claimed.
	KIM is also silent with respect to the third region comprises a rock-salt crystal structure, and wherein a crystal orientation of the layered rock-salt crystal structure in the second region is substantially aligned with a crystal orientation of the rock-salt crystal structure in the third region.
	TAGUCHI discloses a lithium metal oxide core particle surface modified to comprise MgO (abstract), similarly to KIM. TAGUCHI further discloses the MgO is a thin nm layer region at the surface of the lithium metal oxide particles that stabilizes the surface through pillaring effect of the layered lithium metal oxide crystal structure (section 3.3.1). The crystal structure of the MgO comprising surface region corresponds to the rock-salt structure, and comprises a coherent orientation relationship with the layered rock-salt crystal structure of the lithium metal oxide core (section 3.3.1 and Fig. 7 duplicated below). 

    PNG
    media_image1.png
    493
    823
    media_image1.png
    Greyscale

Figure 7 of Taguchi
	The orientation relationship taught by TAGUCHI comprises Mg distributed between CoO2 layers in the interfacial region (section 3.3.1) providing stabilization of the crystal structure (section 3.3.1), thus improving capacity retention during cycling (abstract).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have further modified KIM to comprise the MgO of KIM in the configuration taught by TAGUCHI wherein the third region comprises a rock-salt crystal structure, and wherein a crystal orientation of the layered rock-salt crystal structure in the second region is substantially aligned with a crystal orientation of the rock-salt crystal structure in the third region.
	Regarding Claim 9, KIM, YAMAZAKI, and TAGUCHI are relied upon as above with respect to the lithium-ion secondary battery according to claim 8, and modified-KIM comprises a structure with regions fully capable of being identified based on either or both of XPS analysis and EDX analysis.  
	Regarding Claim 10, KIM, YAMAZAKI, and TAGUCHI are relied upon as above with respect to the lithium-ion secondary battery according to claim 8, and modified-KIM comprises a structure with regions fully capable of being identified based on EDX line analysis.  
	Regarding Claim 11, KIM, YAMAZAKI, and TAGUCHI are relied upon as above with respect to the lithium-ion secondary battery according to claim 8.
	KIM is silent with respect to the claimed characteristics measured of the claimed structure, when an average value of a region where the amount of detected oxygen is stable in EDX line analysis is Oave, an outermost surface of a positive electrode active material particle is at a measurement point at which a value of 50 % of Oave presents.  
	One of ordinary skill modifying KIM in view of YAMAZAKI and TAGUCHI as asserted above would expect the modified structure to display the claimed characteristics including when an average value of a region where the amount of detected oxygen is stable in EDX line analysis is Oave, an outermost surface of a positive electrode active material particle is at a measurement point at which a value of 50 % of Oave presents.  
	Furthermore, the claimed characteristics observable by EDX would necessarily be exhibited by the obvious structure of modified-KIM because modified-KIM comprises the same structure and composition claimed.
	Regarding Claim 12, KIM, YAMAZAKI, and TAGUCHI are relied upon as above with respect to the lithium-ion secondary battery according to claim 8, and modified-KIM comprises a fourth region comprising a graphene compound (as taught by YAMAZAKI wherein modified-KIM comprises a graphene covering layer over the active material particle).
	Regarding Claim 13, KIM, YAMAZAKI, and TAGUCHI are relied upon as above with respect to the lithium-ion secondary battery according to claim 8.
	Modified-KIM comprises a fourth region comprising a graphene compound.
	YAMAZAKI further discloses the graphene covering layer comprises one to ten pieces of graphene (i.e. one to ten layers) (¶12-14) and that a stack of 11 or more pieces results in too strong graphitic characteristics and is not preferable (¶14).
	One of ordinary skill in the art modifying KIM in view of YAMAZAKI as asserted above with respect to Claim 8 would have been motivated to form the graphene layer comprising multilayer graphene as claimed consistent with the teachings of YAMAZAKI in order to provide a surface graphene that improves conductivity while not being too strong in graphitic characteristics.
	Regarding Claim 14, modified-KIM is relied upon as above with respect to the lithium-ion secondary battery according to claim 8.
	KIM is silent with respect to the magnesium distributes closer to the surface side of the positive electrode active material than the aluminum, however KIM does teach that MgO is present within the surface layer.
	TAGUCHI discloses MgO is preferably 1-2 nm thin to provide the desired surface coverage and orientation relationship with the core particle (abstract). 
	One of ordinary skill in the art modifying KIM in view of TAGUCHI as asserted above with respect to Claim 8 would have been further motivated to provide the MgO comprising surface layer to be 1-2 nm thin in order to provide the beneficial results taught by TAGUCHI. This would have resulted in the claimed structure wherein the magnesium distributes closer to the surface side of the positive electrode active material than the aluminum because the aluminum of KIM is distributed farther within the surface of the active material particle as shown by Fig. 1-2.
	Regarding Claim 15, modified-KIM is relied upon as above with respect to the lithium-ion secondary battery according to claim 8, and KIM further discloses wherein the first transition metal is cobalt (as discussed above with respect to Claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729